Citation Nr: 1644835	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  11-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for a back condition.

The Board notes that the Veteran in his July 2011 VA Form 9 requested both a Travel Board hearing and a videoconference hearing.  However, the Veteran was only provided a Travel Board hearing before the undersigned Veterans Law Judge in August 2016, and a transcript of this hearing is of record.  The Board finds that the Veteran is not prejudiced as he was given the opportunity to appear before the Veterans Law Judge and provide in-person testimony.  Moreover, the Veteran did not at any time object to being given a Travel Board hearing or request a videoconference hearing.

The Veteran submitted private treatment records with a waiver on August 2016.  Additionally, the Board notes that updated VA treatment records were submitted after issuance of the July 2011 Statement of the Case (SOC), for which a waiver of AOJ review was not provided.  However, the Board finds that the evidence is not pertinent as it merely reflects continued treatment for his back, and does not provide any evidence regarding a nexus between the current diagnosis and his service-connected disabilities.  Therefore, the records do not have any bearing on the issue on appeal.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's low back disorder is not caused by and was not worsened beyond its normal progression due to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, as secondary to any service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter on February 16, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations in February 2010 and May 2011.  Although the claims file was not available, these examinations and their associated reports are adequate as it is clear from the VA examination reports that the examiners were provided a complete picture of the Veteran's medical history and current symptoms in order to evaluate his low back disorder.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that a VA opinion was not obtained as to whether the Veteran's low back disorder is related to his service-connected surgical site hernia of the left upper abdomen.  However, the Board finds that there is no competent evidence that even indicates that the Veteran's low back disorder is related to his hernia, as discussed in detail below.  Therefore, a VA opinion regarding such is not required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2016 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from the Colorado Division of Veterans Affairs.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

The Veteran clarified at his August 2016 hearing that he was not contending direct service connection, but rather that his low back disorder was secondary to his service-connected disabilities.  As such, the Board will not discuss direct service connection, but will only evaluate service connection on a secondary basis.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his low back disorder is due to uneven support of the back due to a missing rib.  At his August 2016 hearing, he stated that, as a result of his surgery and removal of the rib, he "kind of walks a little bit crooked," which over time led to back pain, his degenerative low back disorder, and limited range of motion.  He stated that his scar was very long and "seemed pretty close to the low back," and that his x-rays showed that his back was not straight anymore.  He also noted that his service-connected disabilities caused an abnormal gait, and that the muscle spasms related to his service-connected hernia lead to his degenerative back condition.

VA treatment records from June 2000 reflect assessments of low back pain with questionable etiology, limited range of motion (ROM), and tenderness to palpation over the L4-L5 region with pain reported to radiate into the posterior aspect of both thighs.  See Virtual VA, 4/19/12 CAPRI (04/12/2006-06/14/2006), p. 107.  The Veteran reported that his back had "gone out" about twice a year for the past four years, and that when he did have back pain, he would force himself to walk.  Physical examination revealed lumbar ROM that was approximately 100 percent of the normal gross motion without complaints of pain.  Although palpation revealed bilaterally tight paraspinal muscle, all objective tests were otherwise negative.  See id. at 105-06.  VA treatment records in August 2004 and April 2006 also revealed no current back problems, normal curvature and mobility, and no pain or tenderness.  See Virtual VA, 4/19/12 CAPRI (08/27/2004-09/09/2004), p. 6; 4/19/12 CAPRI (06/20/2000-02/16/2012), p. 12.

Private treatment records from May 2006 reflect that the Veteran was hospitalized and received treatment for back pain, which he stated had begun 10 days prior and worsened.  He noted a history of lumbosacral pain, which he seemed to be able to get over.  Physical examination revealed negative straight leg raise, normal reflexes, normal motor, normal sensory, and definite left costovertebral angle tenderness.  He was not able to move without significant pain, was without spasms, and was not able to walk very well.  Magnetic resonance imaging (MRI) was within normal limits and was negative for any malignancies and for any surgical problem.  He was discharged with a diagnosis of lower back strain/lumbago.  See VBMS, 8/16/16 Private Treatment Records, p. 1, 3.

VA treatment records from May 2006 to January 2010 reflect complaints of chronic back pain; and diagnoses of lumbago with occasional back pain flare-ups, degenerative disc disease of the lumbar spine, low back pain, and degeneration of the intervertebral disc.  See 4/19/12 CAPRI (06/20/2000-02/16/2012) at 5, 8; 4/19/12 CAPRI (04/12/2006-06/14/2006) at 103.  See also VBMS, 2/16/10 VA Treatment Records, p. 70-71.  The Veteran reported that he slipped a disc in May 2006 when he bent over to pick up a laptop and tried to stand up, and that he continued to have ongoing back pain.  See 2/16/10 VA Treatment Records at 71; 4/19/12 CAPRI (06/20/2000-02/16/2012) at 7.  Physical examination in May 2006 revealed paravertebral muscle spasms, the ability to walk without a limp, an intact heel-toe walk, normal ROM except mild pain on flexion and extension, normal tone, normal motor control, generally normal strength, and intact sensation and proprioception.  See 4/19/12 CAPRI (06/20/2000-02/16/2012) at 4, 8.

A February 2010 VA examination report recounts the Veteran's history and recites his complaints.  The VA examiner found that the Veteran had kidney surgery in August 1972 to remove kidney stones, which resulted in the removal of part of his rib and supporting tissues in order to accomplish the surgery; had a May 2006 hernia episode that was associated with severe back pain, for which he was hospitalized; did not have any constitutional symptoms of the previous rib removal; and did not change his usual activities due to his medical disorder, but rather was careful about what he did.  The Veteran also described that he began having low back pain in 1974 after moving heavy building materials and that he currently had daily mild to moderate pain, which became severe for up to two days at a time once or twice a month.  He used lumbar supports, but no other assistive devices.

The VA examiner reviewed the May 2006 MRI, stated that the Veteran had a normal gait, and found his current x-ray to be unremarkable.  Upon physical examination, the VA examiner found no objective evidence of pain with range of motion, no tenderness to palpation in spinous or paraspinous area of the lumbar spine, no step off or ankylosis, and scar tissue with no reduction in underlying tissue function or movement.  He stated that the Veteran had no objective evidence of a residual low back condition related to his service-connected post-operative status pyelotomy, renal calculi with alleged muscle spasm.  Specifically, he explained that the Veteran's chest wall was nontender, both diffusely and in the vicinity of the scar; that the scar was nontender with no evidence of any underlying soft tissue damage or restriction in motion of the chest wall related to the previous surgery; and that there was no x-ray evidence of any rib abnormalities.  As such, he stated that the Veteran's surgery did not affect his low back, especially as the location of the surgery and scar was not in the vicinity of the low back and as the low back symptoms were related to a post-service injury rather than the August 1972 surgery.

A May 2011 VA examination report indicates review of the Veteran's medical records, recounts the Veteran's history, and recites his complaints, for the purpose of evaluating his service-connected disabilities associated with in-service surgical residuals.  The VA examiner evaluated the Veteran's left rib disability, noting a stable course since onset, no current treatment, no pain, and no use of an assistive device for walking.  He also found that the left rib disability did not affect motion of a joint and that there were no flare-ups, or bone or joint disease.  The VA examiner also evaluated the Veteran's hernia, diagnosed him with a surgical site hernia of the left upper abdomen that was 6 centimeters in size.  No opinion was rendered directly related to the issue on appeal.

VA treatment records from October 2012 to October 2014 reflect complaints of intermittent back pain and occasional "catching" in the back, and diagnoses of chronic back pain at annual physicals.  See VBMS, 4/5/16 CAPRI, p. 9-10, 21-22.  In December 2013, the Veteran sought emergency treatment for lower back pain that began two days prior.  He noted a past history of intermittent low back pain, which he experienced several times a year.  Upon physical examination, the VA examiner found tenderness to the left paraspinal lumbar area, no palpable deformity or abnormalities, a negative straight leg raise bilaterally, intact sensation bilaterally, and normal muscle strength bilaterally.  An x-ray of the lumbosacral spine revealed minimal degenerative changes in the lumbar spine, which had not significantly progressed since the February 2010 x-ray.  The Veteran was assessed with a lumbar strain.  See id. at 14-16.

The Veteran submitted a lay statement from C.P., which described his hernia episodes, including a May 2006 hernia episode which resulted in a lower back injury.  See VBMS, 6/2/11 Buddy Statement (C.P.).

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection claim for a low back disorder.

As an initial matter, the Board finds that the Veteran meets the first element of service connection as he has a current disability.  See 38 C.F.R. § 3.303(a).  Specifically, the Veteran has current diagnoses for a lumbar strain that was made during the appeals period.

Additionally, the Veteran is service-connected for status post-operative pyelotomy renal calculi with alleged muscle spasms, a partial resection of the left 12th rib, a surgical site hernia in the left upper abdomen, and a post-operative scar.  See 38 C.F.R. § 3.310.

However, the Board finds that the weight of the evidence is against a showing that the Veteran's low back disorder is proximately due to or a result of the service-connected disabilities, including by way of aggravation.

The February 2010 VA examiner evaluated and discussed the service-connected status post-operative pyelotomy renal calculi with alleged muscle spasm.  He found that there was no objective evidence of a residual low back pain condition related to this procedure, explained that the surgery was not in the vicinity of the low back, and noted that the chest wall was nontender.  He also discussed the resulting scar, but found that it was nontender with no evidence of any underlying soft tissue damage or restriction in motion of the chest wall; he also noted that it was not in the vicinity of the low back.

Additionally, the May 2011 VA examiner found that the Veteran's service-connected left rib disability did not affect motion of a joint and noted the absence of any resulting bone or joint disease.  Furthermore, despite the Veteran's contentions that his missing left rib results in an abnormal gait and crooked back, the record does not reflect objective evidence of such.  Although he was found to have difficulty walking well after his May 2006 injury and has had pain and tenderness with muscle spasms, he was found to have normal curvature of the spine and mobility in April 2006; a normal MRI revealing no abnormalities or surgical problems, and the ability to walk without a limp and an intact heel-toe walk in May 2006; no use of an assistive device for walking at any time; and no palpable deformity or abnormalities of the back and an x-ray revealing only minimal degenerative changes in the lumbar spine in December 2013.  Therefore, there is no objective medical evidence supporting the Veteran's allegations of an abnormal gait and crooked back.

The Board notes that the Veteran disagreed with the VA examiner's rationale and suggested a causal relationship between the scar and his low back disorder as the scar was "pretty close to the low back."  He also contended that his low back disorder was directly related to his service-connected disabilities, specifically his left rib disability, which resulted in a crooked back and caused an abnormal gait such that he walked "a little bit crooked."  Additionally, the only evidence providing any sort of positive opinion regarding the Veteran's service-connected hernia and his low back disorder is the Veteran's own statement that his muscle spasms related to his hernia caused the degenerative back condition.

However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex disorders, which requires knowledge of the causes and effects of the musculoskeletal system.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his low back disorder involves medically complex disease processes because of its multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to opine as to any medical nexus between his current low back disorder and his service-connected disabilities.

As there is no competent, credible, and probative evidence demonstrating that the Veteran's low back disorder is caused or aggravated by his service-connected disabilities, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


